
	
		I
		112th CONGRESS
		2d Session
		H. R. 4277
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2012
			Mr. Conyers
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the National Full Employment Trust Fund to
		  create employment opportunities for the unemployed.
	
	
		1.Short titleThis Act shall be cited as the
			 Humphrey-Hawkins 21st Century Full
			 Employment and Training Act of 2012.
		2.Findings and
			 Purpose
			(a)FindingsThe Congress finds the following:
				(1)The Full Employment and Balanced Growth Act
			 of 1978 established an interim 5-year target of 3 percent unemployment for
			 individuals 20 years of age and older, and 4 percent for individuals age 16 and
			 over within 5 years, with full employment to be achieved as soon as
			 practicable thereafter.
				(2)The Federal
			 Government has previously established full employment as a national goal in
			 national legislation, including the Employment Act of 1946 and the Full
			 Employment and Balanced Growth Act of 1978.
				(3)Pursuant to these
			 Acts, the Congress declared it is the continuing policy and responsibility of
			 the Federal Government to use all practicable means to create and maintain
			 conditions which promote useful employment opportunities for all who seek them,
			 including the self-employed. Pursuant to these Acts, the Congress declared and
			 established as a national goal the fulfillment of the right to full
			 opportunities for useful paid employment at fair rates of compensation of all
			 individuals able, willing, and seeking to work.
				(4)The Nation has
			 suffered substantial unemployment and underemployment, and idleness of
			 productive resources over prolonged periods of time, imposing numerous economic
			 and social costs on the Nation.
				(5)The Nation has
			 been deprived of the full supply of goods and services, the full utilization of
			 labor and capital resources, and the related increases in economic well-being
			 that would occur under conditions of genuine full employment.
				(6)The current output
			 of goods and services is insufficient to meet pressing national priorities for
			 infrastructure, transportation, energy, education, health care, child and elder
			 care, and many other necessary public and human services.
				(7)Unemployment and
			 underemployment expose many workers and families to significant, social,
			 psychological and physiological costs, including disruption of family life, the
			 loss of individual dignity and self-respect, and the aggravation of physical
			 and psychological illnesses.
				(8)Persisting
			 unemployment and underemployment have devastating financial consequences,
			 resulting in the loss of income and spending power for families, and
			 interfering with their ability to save and accumulate assets for a secure
			 family life and retirement. High levels of unemployment and inadequate consumer
			 demand also contribute to poor conditions for retail businesses, manufacturers
			 and many other firms to grow and prosper. In the real estate sector, the
			 Congress finds that continuing high levels of unemployment contribute to
			 foreclosures, evictions, and commercial vacancies, undermining the quality of
			 neighborhood and community life, and hampering prospects for economic recovery
			 and national prosperity.
				(9)The historic
			 promise of this earlier legislation has not been fully realized, and we
			 re-declare and reaffirm our support for achieving a national goal of jobs for
			 all at living wages.
				(10)The United States has a duty under Articles
			 55 and 56 of the United Nations Charter to promote “full employment” and the
			 “universal respect for, and observance of, human rights and fundamental
			 freedoms for all without distinction as to race, sex, language, or religion”.
			 The human rights the United States has a duty to promote pursuant to this
			 obligation are set forth in the Universal Declaration of Human Rights. Article
			 23 of the Universal Declaration states that “Everyone has the right to work”
			 and to “just and favorable remuneration” that insures for his or her family “an
			 existence worthy of human dignity, and supplemented, if necessary, by other
			 means of social protection”.
				(11)The Congress has
			 a strong interest in seeking the progressive reduction and elimination of job
			 disparities among groups of workers who experience chronically higher rates of
			 unemployment and underemployment.
				(12)Even at the top of the business cycle, when
			 national unemployment rates drop to the 4 percent to 5 percent range, job
			 vacancy surveys show that the economy does not provide enough jobs to employ
			 everyone who wants to work. Reliance on direct job creation to close the
			 economy’s job gap is especially important at such times, because it provides a
			 means of creating additional jobs without adding significantly to inflationary
			 pressures, a very difficult goal to achieve at the top of the business cycle
			 via macroeconomic policy interventions.
				(13)The Congress
			 intends to maximize the creation of private, public and nonprofit sector jobs
			 through improved use of general economic and structural policies, including
			 measures to encourage private sector investment and capital formation; an
			 increased public investment in research and development, infrastructure,
			 energy, education, public services and the environment, and other essential
			 goods and services.
				(b)PurposeIt
			 is the purpose of the Humphrey Hawkins 21st Century Full Employment and
			 Training Act to expedite progress to fulfill the right to useful work at living
			 wages for all persons seeking employment, as promptly as possible and at the
			 earliest practicable date by establishing a Full Employment Trust Fund to fund
			 and operate a national program of public service employment and to provide
			 additional labor market opportunities to complement those offered by the
			 existing private, public, and nonprofit sectors.
			3.DefinitionsIn this Act the following definitions
			 apply:
			(1)Indian
			 tribeThe term Indian
			 tribe has the meaning given such term in section 102(17) of the Housing
			 and Community Development Act (42 U.S.C. 5302(17)).
			(2)SecretaryThe
			 term Secretary means the Secretary of Labor.
			(3)Small
			 businessThe term small
			 business has the meaning given the term small business
			 concern under section 3 of the Small Business Act (15 U.S.C.
			 632).
			(4)StateThe term State has the meaning
			 given such term in section 102(2) of the Housing and Community Development Act
			 (42 U.S.C. 5302(2)).
			(5)Trust
			 fundThe term Trust
			 Fund refers to the Full Employment Trust Fund established under section
			 4.
			(6)Unit of general
			 local governmentThe term
			 unit of general local government has the meaning given such term
			 in section 102(1) of the Housing and Community Development Act (42 U.S.C.
			 5302(1)).
			(7)Urban
			 countyThe term urban
			 county has the meaning given such term in section 102(6) of the Housing
			 and Community Development Act (42 U.S.C. 5302(6)).
			4.Establishment Of
			 Full Employment National Trust Fund
			(a)In
			 generalThe Secretary shall
			 establish a Full Employment National Trust Fund (in this Act referred to as the
			 Trust Fund) for the purposes of—
				(1)providing funding for the Employment
			 Opportunity Grants established in section 5; and
				(2)issuing funds to the Secretary to fund
			 programs under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et
			 seq.).
				(b)Financing the
			 Trust FundSubject to the
			 availability of appropriations for this purpose, the Secretary of the Treasury
			 shall annually make available to the Secretary of Labor for deposit into the
			 Trust Fund an amount equal to the amount collected for that year through the
			 tax described in section 4475 of the Internal Revenue Code of 1986, as added by
			 section 8.
			(c)Loans from the
			 Federal Reserve System
				(1)In
			 generalIf the amount available in the Trust Fund for allocation
			 under section 5 is insufficient to prevent the national unemployment rate from
			 rising more than one full percentage during a fiscal year in which the national
			 unemployment rate is increasing, the Board of Governors of the Federal Reserve
			 System shall lend such additional amounts to the Trust Fund as are necessary to
			 allow the Secretary of Labor to make such additional allocations under section
			 5 as are necessary to restore the national unemployment rate to its allowable 1
			 percent range of upward variation.
				(2)RepaymentAmounts lent to the Trust Fund by the Board
			 of Governors of the Federal Reserve System under
			 paragraph (1) shall be repaid by the
			 Trust Fund over 10 years, with interest payable at the same average rate the
			 Federal Government contracts to pay on 10-year bonds sold during the period
			 beginning 45 days prior to the date the loans were made to the Trust Fund and
			 ending 45 days following such date.
				(d)Separate Trust
			 Fund AccountsThe Trust Fund
			 shall consist of 2 separate accounts as follows:
				(1)One account shall
			 consist of 67 percent of the funds made available for deposit under subsection
			 (b) and shall be for the Employment Opportunity Grants established in section
			 5.
				(2)The other account shall consist of 33
			 percent of the funds made available for deposit under subsection (b) and shall
			 be available to the Secretary to fund programs under the Workforce Investment
			 Act of 1998 (29 U.S.C. 2801 et seq.).
				(e)Web
			 SiteThe Secretary shall establish an Internet Web site to serve
			 as an information clearinghouse for job training and employment opportunities
			 funded by the Trust Fund.
			(f)Training
			 stipendThe Secretary shall promulgate regulations to encourage
			 entities that receive funds under programs under the Workforce Investment Act
			 of 1998 (20 U.S.C. 2801 et seq.) that are funded by the account described in
			 subsection (c)(2) to, whenever possible, establish a training stipend for
			 individuals who participate in such programs.
			5.Employment
			 opportunity grants to States, local governments, and Indian tribes
			(a)Employment
			 grants contingent on level of unemployment
				(1)First
			 yearSubject to the
			 availability of funds in the Trust Fund for activities under this section, if,
			 at the beginning of a month in the first fiscal year for which funds are
			 available in the Trust Fund for activities under this section, the United
			 States has unemployment according to the most recent monthly publications of
			 the Bureau of Labor Statistics of the Department of Labor, the Secretary shall
			 make grants for such month to States, unit of general local governments, or
			 Indian tribes to carry out activities in accordance with this section. The
			 total amount awarded under this paragraph for such fiscal year shall not exceed
			 90 percent of the funds available in the Trust Fund for such fiscal
			 year.
				(2)Succeeding
			 yearsSubject to the
			 availability of funds in the Trust Fund for activities under this section, if,
			 at the beginning of a fiscal year subsequent to the fiscal year described in
			 paragraph (1), the United States has
			 unemployment according to the most recent monthly publications of the Bureau of
			 Labor Statistics of the Department of Labor, the Secretary shall make grants
			 for such fiscal year to States, units of general local government, Indian
			 tribes, or community-based organizations to carry out activities in accordance
			 with this section. The total amount awarded under this paragraph for a fiscal
			 year shall not exceed 90 percent of the funds available in the Trust Fund for
			 such fiscal year.
				(b)PurposeGrants
			 made under this section shall be for creating employment opportunities for
			 unemployed and underemployed individuals in activities designed to address
			 community needs and reduce disparities in health, housing, education, job
			 readiness, and public infrastructure that have impeded these communities from
			 realizing their full economic potential.
			(c)Use of
			 fundsA recipient of a grant under this section shall use the
			 grant for the following purposes:
				(1)Construction,
			 re-construction, rehabilitation, and site improvements of residences or public
			 facilities, including improvements in the energy efficiency or environmental
			 quality of such public facilities or residences.
				(2)Provision of human
			 services, including child care services, health care services, education, or
			 recreational programs.
				(3)The remediation
			 and demolition of vacant and abandoned properties to eliminate blight.
				(4)Programs that
			 provide disadvantaged youth with opportunities for employment, education,
			 leadership development, entrepreneurial skills development, and
			 training.
				(5)The painting and
			 repair of schools, community centers, and libraries.
				(6)The restoration
			 and revitalization of abandoned and vacant properties to alleviate blight in
			 distressed and foreclosure-affected areas of a unit of general local
			 government.
				(7)The expansion of
			 emergency food programs to reduce hunger and promote family stability.
				(8)The augmentation
			 of staffing in Head Start, child care, and other early childhood education
			 programs to promote school readiness and early literacy.
				(9)The renovation and
			 enhancement of maintenance of parks, playgrounds, and other public
			 spaces.
				(10)Supplemental
			 labor for existing federally or State-funded infrastructure projects.
				(11)Supplemental
			 labor for existing federally or State-funded projects aimed at expanding access
			 to broadband or wireless Internet service.
				(12)Other activities that address public needs
			 and which can be implemented as quickly as the activities described in
			 paragraphs (1) through (11).
				(d)Consultation
			 requiredEach grant recipient
			 shall consult with community leaders, including labor organizations, nonprofit
			 community-based organizations, local government officials, and local residents
			 to—
				(1)assess the needs
			 of the community served by the grant recipient;
				(2)determine sectors
			 of the local economy that are in need of employees;
				(3)make
			 recommendations for new employment opportunities in the areas described in
			 subsection (c); and
				(4)assess the
			 effectiveness of job placements made under this Act.
				(e)ConditionsAs
			 a condition of receiving a grant under this section, a grant recipient
			 shall—
				(1)agree to comply
			 with the nondiscrimination policy set forth under section 109 of the Housing
			 and Community Development Act of 1974 (42 U.S.C. 5309);
				(2)with respect to the funds allocated for
			 each project funded under the grant—
					(A)allocate not less
			 than 80 percent for wages, benefits, and support services, including child care
			 services, for individuals, including supervisory and management personnel,
			 employed on such project; and
					(B)allocate the
			 remaining funds to defray the nonlabor costs of the project, including
			 necessary capital goods, supplies, materials, rental payments, transportation
			 costs, and other similar expenses;
					(3)use revenue generated by a project funded
			 under the grant (whether in the form of fees paid for services provided by the
			 project, reimbursements for expenses incurred in undertaking the project, or
			 income from the sale of goods or services produced by the project) in excess of
			 the costs of the project to—
					(A)supplement the project budget; or
					(B)support other
			 projects funded by the grant in conformity with the purposes of this Act and
			 subject to the same rules and requirements that apply to other such
			 projects;
					(4)ensure that
			 employment on any project funded under the grant is carried out in accordance
			 with subsection (c);
				(5)institute an
			 outreach program with community organizations and service providers in
			 low-income communities to provide information about placements funded under the
			 grant to individuals suited to perform community infrastructure work;
			 and
				(6)ensure that not
			 less than 35 percent of individuals employed under the grant are individuals
			 described in paragraph (4)(B) of subsection (f).
				(f)Employment
			 describedEmployment funded under this section shall meet the
			 following specifications:
				(1)Any employer that
			 employs an individual whose employment is funded under the grant shall—
					(A)continue to employ such individual for not
			 less than 12 months, subject to the individual’s satisfactory performance of
			 the reasonable requirements of the individual’s employment;
					(B)if such an individual desires full-time
			 employment, employ such individual for not less than 35 hours per week and not
			 more than 40 hours, and if such an individual desires part-time work, employ
			 such individual for a mutually agreed number of hours per week that is less
			 than 35 hours per week;
					(C)comply with
			 responsible contractor standards, as determined by the relevant official in the
			 unit of local general government;
					(D)provide compensation to such individual on
			 a per hour basis equal to the compensation provided to public sector employees
			 who perform similar work in the community where such individual is employed or,
			 if no public sector employees perform such similar work, provide compensation
			 to such individual that is comparable to the compensation provided to
			 private-sector employees who perform similar work in the community where such
			 individual is employed;
					(E)if such employment
			 is in construction, provide compensation to any laborer or mechanic employed
			 under the grant at rates not less than those prevailing on similar construction
			 in the locality as determined by the Secretary in accordance with subchapter IV
			 of chapter 31 of title 40, United States Code; and
					(F)offer assistance to such individual in
			 applying for social benefits for which such individual or the members of such
			 individual’s family may be eligible.
					(2)No individual
			 whose employment is funded under the grant may work for an employer at which a
			 collective bargaining agreement is in effect covering the same or similar work,
			 unless—
					(A)the consent of the
			 union at such employer is obtained; and
					(B)negotiations have
			 taken place between such union and the employer as to the terms and conditions
			 of such employment.
					(3)(A)(i)An employer may not
			 employ an individual for a position funded under this Act, if—
							(I)employing such individual will result in
			 the layoff or partial displacement (such as a reduction in hours, wages, or
			 employee benefits) of an existing employee of the employer; or
							(II)such individual will perform the same or
			 substantially similar work that had previously been performed by an employee of
			 the employer—
								(aa)has been laid off or partially
			 displaced (as such term is described in subclause (I)); and
								(bb)has not been offered by the employer,
			 to be restored to the position the employee had immediately prior to being laid
			 off or partially displaced.
								(ii)For the purposes of this paragraph, a
			 position shall be considered to have been eliminated by an employer if the
			 position has remained unfilled and the unit or organization has not sought to
			 fill such position for at least a period of one month.
						(iii)An individual may not be hired for a
			 position funded under this Act in a manner that infringes upon the promotional
			 opportunities of an existing employee (as of the date of such hiring) of an
			 employer receiving funds under this Act.
						(B)A community-based organization
			 receiving funds under this Act may not use such funds to provide services or
			 functions that are customarily provided by a unit of general local government
			 where such services or functions are provided by the organization.
					(4)An individual hired to fill a job funded
			 under this Act shall register with and be certified by the appropriate State
			 employment service as eligible for such employment and shall satisfy at least
			 one of the following conditions as of the date the individual is so
			 hired:
					(A)The individual is
			 receiving unemployment insurance benefits.
					(B)The individual is
			 unemployed, a member of a targeted group as defined by section 51(d) of the
			 Internal Revenue Code of 1986, and has been seeking employment, with the
			 assistance of the State employment service, for not less than 30 days prior to
			 the date on which the individual is so hired.
					(C)The individual is
			 unemployed and seeking employment, with the assistance of the State employment
			 service, for not less than 60 days prior to the date the individual is so
			 hired.
					(D)The individual has
			 been employed part-time while seeking full-time employment with the assistance
			 of the State employment service for not less than 13 weeks prior to the date
			 the individual is so hired.
					(5)An individual employed in a job funded
			 under this Act shall—
					(A)notwithstanding
			 the individual’s employment in a job funded under this Act, be registered with
			 the appropriate State employment service as available for and seeking
			 work;
					(B)respond
			 appropriately, as a person available for and seeking employment, to referrals
			 by the State employment service concerning available jobs;
					(C)apply for suitable
			 jobs for which the individual has been referred by the State employment
			 service; and
					(D)accept a suitable
			 job if such job is offered to the individual.
					For purposes
			 of subparagraphs (C) and (D), the term suitable job means a job
			 that a newly unemployed individual receiving unemployment insurance benefits
			 would be required to accept in order to avoid forfeiting the individual’s
			 eligibility for continued receipt of unemployment insurance benefits under the
			 laws of the State in which the individual is employed in a job funded under
			 this Act.(6)An individual
			 employed in a job funded under this Act who terminates that employment in order
			 to accept other employment, and who subsequently is terminated from that other
			 employment without fault on the individual’s part, shall be eligible for
			 immediate reemployment in a job funded under this Act.
				(7)In hiring individuals for positions funded
			 under this Act, or using funds under this Act to continue to provide employee
			 compensation for existing employees, an employer shall comply with all
			 applicable Federal, State, and local laws, personnel policies and regulations,
			 and collective bargaining agreements, as if such individual was hired, or such
			 employee compensation were provided, without assistance under this Act.
				(8)An individual hired for a position funded
			 under this Act shall—
					(A)be considered an
			 employee of the employer, by which such individual was hired; and
					(B)receive the same
			 employee compensation, have the same rights and responsibilities and job
			 classifications, and be subject to the same job standards, employer policies,
			 and collective bargaining agreements as if such individual were hired without
			 assistance under this Act.
					(g)Award of
			 Grants
				(1)Selection
			 criteriaIn selecting a project to receive funding for employing
			 the individuals described in subsection (f)(4), a grant recipient shall
			 consider—
					(A)the input of all
			 participants in a proposed project, including labor organizations, community
			 organizations, and employers;
					(B)the needs of the
			 community intended to benefit from such project;
					(C)the long-term
			 goals and short-term objectives to address such needs; and
					(D)any
			 recommendations for programs and activities developed to meet such
			 needs.
					(2)Priority given
			 to certain projectsA grant recipient under this section shall
			 give priority to projects that—
					(A)serve areas with
			 the greatest level of economic need, determined for each such area by—
						(i)the
			 unemployment rate;
						(ii)the
			 rate of poverty;
						(iii)the number of
			 census tracts with concentrated poverty;
						(iv)the
			 lowest median income;
						(v)the
			 percentage of vacant and abandoned properties;
						(vi)the
			 percentage of home foreclosures; and
						(vii)the indicators
			 of poor resident health, including high rates of chronic disease, infant
			 mortality, and life expectancy;
						(B)integrate
			 education and job skills training, including basic skills instruction and
			 secondary education services;
					(C)coordinate to the
			 maximum extent feasible with pre-apprenticeship and apprenticeship programs;
			 and
					(D)provide jobs in
			 sectors where job growth is most likely, as determined by the Secretary, and in
			 which career advancement opportunities exist to maximize long-term, sustainable
			 employment for individuals after employment funded under this Act ends.
					(h)Allocation of
			 Grants
				(1)Grants for
			 Indian tribes and deposits into discretionary fundNot more than
			 5 percent of the funds available in the Trust Fund for activities under this
			 section for any fiscal year shall be reserved for grants to Indian tribes and
			 for deposit into a discretionary fund established by the Secretary for national
			 demonstration projects and multi-jurisdictional projects.
				(2)Grants to
			 statesNot more than 30
			 percent of the funds available in the Trust Fund for activities under this
			 section for any fiscal year shall be allocated to States to distribute to units
			 of general local government that do not qualify for funds under paragraph
			 (3).
				(3)Grants to units
			 of general local governmentGrant funds that are not reserved
			 under paragraphs (1) and (2) shall be allocated to metropolitan cities and
			 urban counties using the formula under section 106(b) of the Housing and
			 Community Development Act of 1974 (42 U.S.C. 5306(b)).
				(i)Reports
				(1)Reports by grant
			 recipientsNot later than 90 days after the last day of each
			 fiscal year in which assistance under this section is furnished, a recipient of
			 a grant under this section shall submit to the Secretary a report containing
			 the following:
					(A)A description of
			 the progress made in accomplishing the objectives of this chapter.
					(B)A summary of the
			 use of the grant during the preceding fiscal year.
					(C)For units of
			 general local government, a listing of each entity receiving funds and the
			 amount of such grants, as well as a brief summary of the projects funded for
			 each such unit, the extent of financial participation by other public or
			 private entities, and the impact on employment and economic activity of such
			 projects during the previous fiscal year.
					(D)For States, a
			 listing of each unit of general local government receiving funds and the amount
			 of such grants, as well as a brief summary of the projects funded for each such
			 unit, the extent of financial participation by other public or private
			 entities, and the impact on employment and economic activity of such projects
			 during the previous fiscal year.
					(E)The amount of
			 money received and expended during the fiscal year.
					(F)The number of
			 individuals assisted under the grant whose household income is low-income, very
			 low-income, or extremely low-income (as such terms are used for purposes of the
			 Housing Act of 1937 and the regulations thereunder (42 U.S.C. 1437 et
			 seq.)).
					(G)The amount
			 expended on administrative costs during the fiscal year.
					(2)Report to
			 CongressAt least once every 6 months, the Secretary shall submit
			 to Congress a report on the use of grants awarded under this section and any
			 progress in job creation.
				(j)Establishment of
			 arbitration procedure
				(1)In
			 generalEach grant recipient under this section shall agree to
			 the arbitration procedure described in this subsection to resolve disputes
			 described in subsections (k) and (l).
				(2)Written
			 grievances
					(A)In
			 generalIf an employee (or an employee representative) wishes to
			 use the arbitration procedure described in this subsection, such party shall
			 file a written grievance within the time period required under subsection (k)
			 or (l), as applicable, simultaneously with the chief executive officer of a
			 unit or State involved in the dispute and the Secretary.
					(B)In-person
			 meetingNot later than 10 days after the date of the filing of
			 the grievance, the chief executive officer (or the designee of the chief
			 executive officer) shall have an in-person meeting with the party to resolve
			 the grievance.
					(3)Arbitration
					(A)SubmissionIf
			 the grievance is not resolved within the time period described in paragraph
			 (2)(B), a party, by written notice to the other party involved, may submit such
			 grievance to binding arbitration before a qualified arbitrator who is jointly
			 selected and independent of the parties.
					(B)Appointment by
			 SecretaryIf the parties cannot agree on an arbitrator within 5
			 days of submitting the grievance to binding arbitration under subparagraph (A),
			 one of the parties may submit a request to the Secretary to appoint a qualified
			 and independent arbitrator. The Secretary shall appoint a qualified and
			 independent arbitrator within 15 days after receiving the request.
					(C)HearingUnless
			 the parties mutually agree otherwise, the arbitrator shall conduct a hearing on
			 the grievance and issue a decision not later than 30 days after the date such
			 arbitrator is selected or appointed.
					(D)Costs
						(i)In
			 generalExcept as provided in clause (ii), the cost of an
			 arbitration proceeding shall be divided evenly between the parties to the
			 arbitration.
						(ii)ExceptionIf
			 a grievant prevails under an arbitration proceeding, the recipient of a grant
			 under this section shall pay the cost of such proceeding, including attorneys’
			 fees.
						(k)Disputes
			 concerning the allotment of fundsIn a case where a unit of general local
			 government that is an entitlement community or a State has improperly requested
			 funds for services or functions to be provided by a community-based
			 organization that are customarily provided by the unit or, in the case of a
			 State, by a unit located in the nonentitlement area of the State where services
			 or functions will be provided by the organization, an employee or employee
			 representative of the unit or State may file a grievance under subsection (j)
			 not later than 15 days after public notice of an intent to submit an
			 application under this section is published. Upon receiving a copy of the
			 grievance, the Secretary shall withhold the funds subject to such grievance,
			 unless and until the grievance is resolved under subsection (j), by the parties
			 or an arbitrator in favor of providing such funding.
			(l)All other
			 disputes
				(1)In
			 generalIn the case of a dispute not covered under subsection (k)
			 concerning compliance with the requirements of this section by a recipient of a
			 grant under this section, an employee or employee representative of the unit or
			 State may file a grievance under subsection (k) not later than 90 days after
			 the dispute arises. In such cases, an arbitrator may award such remedies as are
			 necessary to make the grievant whole, including the reinstatement of a
			 displaced employee or the payment of back wages, and may submit recommendations
			 to the Secretary to ensure further compliance with the requirements of this
			 title, including recommendations to suspend or terminate funding, or to require
			 the repayment of funds received under this title during any period of
			 noncompliance.
				(2)Existing
			 grievance proceduresA party
			 to a dispute described in paragraph (1) may use the existing grievance
			 procedure of a recipient of a grant under this section, or the arbitration
			 procedure described in this subsection, to resolve such dispute.
				(m)Party
			 definedFor purposes of subsections (j), (k), and (l), the term
			 party means the employee and the recipient of a grant under this
			 section, involved in a dispute described in subsection (k) or (l).
			(n)Whistleblower
			 Hotline; Enforcement by the Secretary
				(1)Whistleblower
			 hotlineThe Secretary shall post on a publicly accessible
			 Internet Web site of the Department of Labor the contact information for
			 reporting noncompliance with this title by a State, unit of general local
			 government, community-based organization, or individual receiving funding under
			 this title.
				(2)Enforcement by
			 the Secretary
					(A)In
			 generalIf the Secretary receives a complaint alleging
			 noncompliance with this title, the Secretary may conduct an investigation and
			 after notice and an opportunity for a hearing, may order such remedies as the
			 Secretary determines appropriate, including—
						(i)withholding
			 further funds under this title to a noncompliant entity;
						(ii)requiring the
			 entity to make an injured party whole; or
						(iii)requiring the
			 entity to repay to the Secretary any funds received under this title during any
			 period of noncompliance.
						(B)Recommendation
			 by an arbitratorA remedy described in subparagraph (A) may also
			 be ordered by the Secretary upon recommendation by an arbitrator appointed or
			 selected under this section.
					6.National
			 Employment Conference
			(a)In
			 generalThe Secretary shall
			 convene a national employment conference not later than 1 year after the date
			 of enactment of this Act, to bring together leaders of small, medium, and large
			 businesses, labor, government, and all other interested parties.
			(b)SubjectThe
			 subject of the conference shall be employment, with particular attention to
			 structural unemployment and the plight of disadvantaged youth. The conference
			 shall also focus on issues such as adequate and effective incentives for
			 employers to hire the long-term unemployed.
			7.Inclusion of
			 minority-serving, community-based organizations in WIA State and local
			 workforce investment Boards
			(a)State
			 BoardsSection
			 111(b)(1)(C)(v) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2821(b)(1)(C)(v)) is amended by inserting before the semicolon
			 (including not less than 25 percent of the chief executive officers of
			 minority-serving, community-based organizations).
			(b)Local
			 BoardsSection
			 117(b)(2)(A)(iv) of such Act (29 U.S.C. 2832(b)(2)(A)(iv)) is amended by
			 inserting , and not less than 25 percent of the chief executive officers
			 of minority-serving, community-based organizations after
			 present.
			8.Tax on securities
			 transactions
			(a)In
			 generalChapter 36 of the Internal Revenue Code of 1986 is
			 amended by inserting after subchapter B the following new subchapter:
				
					CTax on Securities
				Transactions
						
							Sec. 4475. Tax on securities transactions.
						
						4475.Tax on
				securities transactions
							(a)Imposition of
				tax
								(1)StocksThere is hereby imposed a tax on each
				covered transaction in a stock contract of 0.25 percent of the value of the
				instruments involved in such transaction.
								(2)FuturesThere
				is hereby imposed a tax on each covered transaction in a futures contract of
				0.02 percent of the value of the instruments involved in such
				transaction.
								(3)SwapsThere
				is hereby imposed a tax on each covered transaction in a swaps contract of 0.02
				percent of the value of the instruments involved in such transaction.
								(4)Credit default
				swapsThere is hereby imposed a tax on each covered transaction
				in a credit default swaps contract of 0.02 percent of the value of the
				instruments involved in such transaction.
								(5)OptionsThere
				is hereby imposed a tax on each covered transaction in an options contract with
				respect to a transaction described in paragraph (1), (2), (3), or (4)
				of—
									(A)the rate imposed
				with respect to such underlying transaction under paragraph (1), (2), (3), or
				(4) (as the case may be), multiplied by
									(B)the premium paid
				on such option.
									(b)Exception for
				retirement accounts, etcNo
				tax shall be imposed under subsection (a) with respect to any stock contract,
				futures contract, swaps contract, credit default swap, or options contract
				which is held in any plan, account, or arrangement described in section 220,
				223, 401(a), 403(a), 403(b), 408, 408A, 529, or 530.
							(c)Exception for
				interests in mutual fundsNo tax shall be imposed under
				subsection (a) with respect to the purchase or sale of any interest in a
				regulated investment company (as defined in section 851) or of any derivative
				of such an interest.
							(d)By whom
				paid
								(1)In
				generalThe tax imposed by
				this section shall be paid by—
									(A)in the case of a
				transaction which occurs on a trading facility located in the United States,
				such trading facility, or
									(B)in any other case,
				the purchaser with respect to the transaction.
									(2)Withholding if
				buyer is not a United States personSee section 1447 for
				withholding by seller if buyer is a foreign person.
								(e)Covered
				transactionThe term covered transaction means any
				purchase or sale if—
								(1)such purchase or
				sale occurs on a trading facility located in the United States, or
								(2)the purchaser or
				seller is a United States person.
								(f)AdministrationThe
				Secretary shall carry out this section in consultation with the Securities and
				Exchange Commission and the Commodity Futures Trading
				Commission.
							.
			(b)WithholdingSubchapter
			 A of chapter 3 of such Code is amended by adding at the end the following new
			 section:
				
					1447.Withholding on
				securities transactions
						(a)In
				generalIn the case of any
				outbound securities transaction, the transferor shall deduct and withhold a tax
				equal to the tax imposed under section 4475 with respect to such
				transaction.
						(b)Outbound
				securities transactionFor purposes of this section, the term
				outbound securities transaction means any covered transaction to
				which section 4475(a) applies if—
							(1)such transaction
				does not occur on a trading facility located in the United States, and
							(2)the purchaser with
				respect to such transaction is not a United States
				person.
							.
			(c)Clerical
			 amendments
				(1)The table of
			 subchapters for chapter 36 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to subchapter B the following new
			 item:
					
						
							Subchapter C. Tax on Securities
				Transactions
						
						.
				(2)The table of
			 sections for subchapter A of chapter 3 of such Code is amended by adding at the
			 end the following new item:
					
						
							Sec. 1447. Withholding on securities
				transactions.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 transactions occurring more than 180 days after the date of the enactment of
			 this Act.
			
